69 So.3d 1084 (2011)
D.D., a child, Appellant,
v.
STATE of Florida, Appellee.
No. 2D10-2296.
District Court of Appeal of Florida, Second District.
September 23, 2011.
James Marion Moorman, Public Defender, and Alisa Smith, Assistant Public Defender, Bartow, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Tonja Rene Vickers, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Dismissed as moot. See Vazquez v. State, 930 So.2d 860 (Fla. 2d DCA 2006).
CASANUEVA, CRENSHAW, and MORRIS, JJ., Concur.